Citation Nr: 1220752	
Decision Date: 06/14/12    Archive Date: 06/22/12

DOCKET NO.  08-02 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for sinusitis.  

2.  Entitlement to service connection for a left ring finger disability, claimed as gout.  

3.  Entitlement to service connection for sleep apnea.  

4.  Entitlement to an initial rating in excess of 10 percent for right knee patellar tendonitis with mild degenerative changes.  

5.  Entitlement to an initial rating in excess of 10 percent for left knee patellar tendonitis with mild degenerative changes.  

6.  Entitlement to a compensable initial rating for a bilateral hearing loss disability.  

7.  Entitlement to an initial rating in excess of 10 percent for right shoulder impingement syndrome, with evidence of a small partial tear of the supraspinatus tendon.  

8.  Entitlement to an initial rating in excess of 10 percent for degenerative disc disease of the lumbosacral spine.  

9.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from July 1985 to December 1985, December 1990 to May 1991, and August 2004 to February 2006 as a member of the National Guard.  He also had periods of active duty for training and inactive duty training between 1985 and 2006.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2006, September 2008, and April 2011 rating decisions of a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The issue of entitlement to service connection for sleep apnea is decided below.  The remaining issues on appeal are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  


FINDING OF FACT

Competent evidence has not been presented of onset of sleep apnea during any period of active service.  


CONCLUSION OF LAW

Sleep apnea was not incurred during active military service, or as the result of any disease or injury incurred therein.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2011).  For the reasons to be discussed below, the Board finds that VA has satisfied its duties to the appellant under the VCAA.  A VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

VA has made all reasonable efforts to assist the Veteran in the development of his claim, has notified him of the information and evidence necessary to substantiate the claim, and has fully disclosed VA's duties to assist him.  In January and March 2006 letters, the Veteran was notified of the information and evidence needed to substantiate and complete the claim on appeal.  Additionally, the March 2006 letter provided him with the general criteria for the assignment of an effective date and initial rating.  Id.  

The Board notes that, in the present case, initial notice was issued prior to the adverse determination on appeal; thus, no timing issue exists with regard to the notice provided the claimant.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Finally, the Board notes that the Veteran is represented by a veterans service organization (VSO) and that organization is presumed to have knowledge of what is necessary to substantiate a claim for VA benefits.  Neither the Veteran nor his representative has pled prejudicial error with respect to the content or timing of any VCAA notice.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).

The Board further finds that VA has complied with the duty to assist by aiding the appellant in obtaining evidence.  It appears that all known and available records relevant to the pending appeal have been obtained and are associated with the Veteran's claims files.  The RO has obtained the Veteran's service treatment records, as well as all pertinent VA and non-VA medical records.  While other issues are remanded within this decision in order to obtain additional medical records, the Veteran has indicated those records are unrelated to his service connection claim for sleep apnea; therefore, adjudication of this issue may take place at this time.  The Board is not aware, and the Veteran has not suggested the existence of, any additional evidence pertinent to this issue and not yet received.  

The Board notes that no medical examination has been conducted and/or medical opinion obtained with respect to the Veteran's service connection claim for sleep apnea.  The Board finds, however, that the record, which does not reflect competent evidence showing onset during service or a nexus between service and the disorder at issue, warrants the conclusion that a remand for an examination and/or opinion is not necessary to decide the claims.  See 38 C.F.R. § 3.159(c)(4).  As outlined in McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability compensation (service connection) claims, the VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies; and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability; but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  Simply stated, the standards of McLendon are not met in this case, as competent evidence has not been presented linking the disability at issue to service, as will be discussed in greater detail below.  

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by any failure of VA in its duties to notify and assist him, and that any such violations could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Thus, adjudication of his claim at this time is warranted.  

The Veteran seeks service connection for sleep apnea.  Service connection may be awarded for a current disability arising from a disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).  As with any claim, when there is an approximate balance of positive and negative evidence regarding any matter material to the claim, the claimant shall be given the benefit of the doubt.  38 U.S.C.A. § 5107.  

The Veteran's service treatment records are negative for any diagnosis of or treatment for sleep apnea.  They also do not reflect a sleep study during any period of service.  On a January 2006 post-deployment health assessment, the Veteran denied any difficulty breathing, or feeling tired after sleeping.  

Following service, the Veteran has sought both private and VA medical care for a variety of medical issues; review of these records does not, however, indicate a diagnosis of sleep apnea.  At a May 2008 RO hearing before a Decision Review Officer, the Veteran stated he was diagnosed with sleep apnea during service, and underwent a sleep study at a VA facility in Tuscaloosa, Alabama in 2006 or "maybe in September 18, 2008."  During his March 2012 personal hearing before a Veterans Law Judge, the Veteran again reported undergoing a sleep study at a VA medical center sometime in 2006.  He denied any further treatment thereafter, stating he thought the VA medical center would contact him regarding follow-up care for his sleep issue, but he never heard back from VA care providers regarding this matter.  

After considering the totality of the record, the Board finds the preponderance of the evidence to be against the award of service connection for sleep apnea.  The Veteran's service treatment records are negative for any diagnosis of or treatment of this disorder, and the Veteran denied any difficulty breathing, or feeling tired after sleeping on a January 2006 post-deployment health assessment.  Although he has claimed he underwent a sleep study which resulted in a diagnosis of sleep apnea at a VA medical facility sometime in 2006, VA treatment records from that facility have been obtained, and do not reflect such a study or diagnosis.  Central to any claim for service connection is a current disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In the absence of any competent evidence establishing onset of sleep apnea during service or at the present time, service connection for sleep apnea must be denied.  

In so deciding, the Board is cognizant of the holding in McClain v. Nicholson, in which the U.S. Court of Appeals for Veterans Claims (Court) determined that service connection could be granted for a disability if it was present at any time during the processing of a claim, even if it had subsequently resolved by the time adjudication had become final.  McClain v. Nicholson, 21 Vet. App. 319, 320-21 (2007).  The present case is distinguishable, however, in that the Board does not find a diagnosis of sleep apnea has been established at any time during the pendency of this appeal.  

The Veteran himself asserts that he currently has sleep apnea.  As a layperson, however, the Veteran is not capable of making medical conclusions; thus, his statements regarding causation are not competent evidence.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  Id.; see Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Respiratory and sleep disorders, however, are complex disorders which require specialized training for a determination as to diagnosis and causation, and they are therefore not susceptible of lay opinions on etiology, and the Veteran's statements therein cannot be accepted as competent medical evidence.  

In conclusion, service connection for sleep apnea must be denied, as the Board finds that the preponderance of the evidence is against a finding of a current diagnosis of such a disability, or onset of the same during service.  As a preponderance of the evidence is against the award of service connection, the benefit-of-the-doubt doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361; Gilbert v. Derwinski, 1 Vet. App. at 55-57.  


ORDER

Entitlement to service connection for sleep apnea is denied.  


REMAND

The Veteran seeks service connection for sinusitis and a left ring finger disability, claimed as gout.  He also seeks increased ratings for disabilities of the back, right shoulder, and bilateral knees.  According to his March 2012 hearing testimony, he has continued to receive private medical treatment from John Stanback, M.D., a private physician, for these disabilities.  The Board notes that the RO has previously requested private treatment records from Dr. Stanback, but the most recent request dates to August 2009, nearly three years ago.  In light of the Veteran's affirmative statement that he has continued to receive private medical care for his claimed disabilities, remand is required to obtain these records.  VA is obligated to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A.  VA's duty to assist includes obtaining relevant VA and private medical records when the existence and location of such records has been made known to VA.  38 U.S.C.A. § 5103A(b).  

Next, the Veteran has testified at his March 2012 hearing that his various service-connected disabilities have worsened since they were last examined by VA.  The Board notes that the Veteran was last afforded VA examinations of his right shoulder, bilateral knees, and hearing loss disabilities in 2009, almost three years ago.  Where the record does not adequately reveal the current state of the claimant's disability, the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination.  See 38 U.S.C.A. § 5103A(d); Suttman v. Brown, 5 Vet. App. 127, 138 (1993); Green (Victor) v. Derwinski, 1 Vet. App. 121, 124 (1991).  Therefore, remand is required to afford the Veteran a new VA medical examination of these claimed disabilities.  Regarding the Veteran's service-connected degenerative disc disease of the lumbosacral spine, the Board notes that the Veteran underwent VA examination of this disorder in July 2011, less than one year ago.  Thus, recent findings regarding this disability are already of record.  

Finally, the Board notes that service connection was granted, with a 30 percent initial rating, for PTSD in a November 2011 rating decision.  At his March 2012 personal hearing, the Veteran and his representative expressed disagreement with this initial rating, as well as an intent to appeal.  These contentions, made within a year of the November 2011 rating decision and reduced to writing within the transcript and associated with the claims file, are accepted by the Board as a valid notice of disagreement as to the issue of entitlement to an increased rating for PTSD.  See Tomlin v. Brown, 5 Vet. App. 355 (1993); see also 38 C.F.R. § 20.201.  The RO has yet to issue the Veteran a statement of the case regarding this issue.  Under these circumstances, the Board is obliged to remand this issue to the RO for the issuance of a statement of the case.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Issue the Veteran and his representative a statement of the case on the issue of entitlement to an increased initial rating for PTSD.  The Veteran and his representative should be clearly advised of the need to file a substantive appeal if the Veteran wishes to complete an appeal of this issue.  If an appeal is perfected, then this issue should be returned to the Board for further appellate consideration, as appropriate.  

2.  Contact the Veteran and request the names, addresses, and proper authorizations for Dr. Stanback, as well as any other private, military, or VA medical care providers who have treated his service-connected disabilities of the knees, back, and right shoulder since service.  For any such source identified by the Veteran, contact that medical care provider and request the cited pertinent medical records.  Any negative reply must be documented for the record.  

3.  Schedule the Veteran for a VA orthopedic examination to determine his current degree of disability resulting from his bilateral knee disorders.  The claims file must be made available to the examiner.  Any indicated tests should be accomplished.  The examiner should indicate complete range of motion in degrees for each knee and whether the Veteran experiences additional functional loss as a result of painful knee motion, instability, weakness, or lack of endurance of the knee joint.  Such functional loss should be expressed, if possible, in terms of additional limitation of motion.  The examiner should also indicate the presence and severity of any lateral instability or recurrent subluxation in each knee.  Any other impairment related to the Veteran's bilateral knee disabilities should also be noted for the record.  

4.  Schedule the Veteran for a VA orthopedic examination to determine his current degree of disability resulting from his right shoulder disability.  The claims file must be made available to the examiner.  Any indicated tests should be accomplished.  The examiner should indicate complete range of motion in degrees for the right shoulder and whether the Veteran experiences additional functional loss as a result of painful knee motion, instability, weakness, or lack of endurance of the shoulder joint.  Such functional loss should be expressed, if possible, in terms of additional limitation of motion.  The examiner should also indicate the presence and severity of any nonunion or malunion of the clavicle, humerus, or other prominent bones of the right shoulder joint.  Any other impairment related to the Veteran's right shoulder disability should also be noted for the record.  

5.  Schedule the Veteran for a VA audiological examination to determine the current nature and severity of his service-connected bilateral hearing loss disability.  All appropriate testing, to include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test, should be conducted.  

6.  After undertaking any additional development deemed appropriate, and giving the appellant full opportunity to supplement the record, adjudicate the Veteran's pending claims in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


